Citation Nr: 0620984	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  98-04 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to an increased rating for a right knee 
disability, to include osteochondritis dissecans and 
status-postoperative arthroplasty, evaluated as 60 percent 
disabling.  

2.  Entitlement to an initial rating in excess of 60 
percent for residuals of a lumbar fusion at L3-S1.

3.  Entitlement to an initial rating in excess of 10 
percent for gastritis with duodenal and gastric ulcers, 
from March 20, 2002, through June 27, 2004, and to a 
compensable rating thereafter.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1944.  

By its decision of December 2004, the Board of Veterans' 
Appeals granted an initial rating of 10 percent for the 
veteran's gastritis with duodenal and gastric ulcers for 
the period from March 20, 2002, through June 27, 2004, 
while denying entitlement to a compensable rating 
thereafter.  The Board also denied entitlement to an 
initial evaluation in excess of 60 percent for residuals 
of a lumbar fusion at L3-S1 and a rating in excess of 60 
percent for postoperative residuals of a right knee 
disability.  

An appeal followed to the United States Court of Appeals 
for Veterans Claims (Court) with respect to the Board's 
December 2004 decision.  The Court thereafter entered an 
order, dated in March 2006, vacating the Board's December 
2004 decision and the underlying action of the Department 
of Veterans Affairs (VA) Regional Office in Denver, 
Colorado, and dismissing the appeal before the Court for 
lack of jurisdiction.  The basis of such action was 
February 2006 notice to the Court that the veteran had 
died in December 2005.

The case has since been returned to the Board from the 
Court.



FINDING OF FACT

In December 2005, VA was advised that the veteran had died 
on December 3, 2005.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board is without 
jurisdiction to adjudicate the merits of the claims 
encompassing the instant appeal.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet.App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet.App. 42, 47 
(1994).  This appeal on the merits has become moot by 
virtue of the death of the veteran and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 
C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any 
derivative claim brought by a survivor of the veteran.  38 
C.F.R. § 20.1106 (2005).


ORDER

The appeal is dismissed.

____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


